       Case 7:20-cv-01916-RDP-HNJ Document 7 Filed 05/24/21 Page 1 of 1                               FILED
                                                                                             2021 May-24 PM 12:32
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               WESTERN DIVISION

WILLIAM WESLEY FIFE,                             )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )   Case No. 7:20-cv-01916-RDP-HNJ
                                                 )
TUSCALOOSA COUNTY SHERIFF’S                      )
OFFICE, et al.,                                  )
                                                 )
       Defendants.                               )

                                 MEMORANDUM OPINION
       The Magistrate Judge entered a Report and Recommendation on May 3, 2021,

recommending the court dismiss this action pursuant to 28 U.S.C. § 1915A(b)(1) for Plaintiff’s

failure to state a claim upon which relief may be granted. (Doc. 6). Although the Magistrate

Judge advised Plaintiff of his right to file specific written objections within 14 days, no

objections have been received by the court.

       Having carefully reviewed and considered de novo all the materials in the court file,

including the Report and Recommendation, the court ADOPTS the Magistrate Judge’s Report

and ACCEPTS his Recommendation. Therefore, in accordance with 28 U.S.C. § 1915A(b)(1),

this action is due to be dismissed without prejudice for Plaintiff’s failure to state a claim upon

which relief may be granted.

       A Final Judgment will be entered.

       DONE and ORDERED this May 24, 2021.



                                              _________________________________
                                              R. DAVID PROCTOR
                                              UNITED STATES DISTRICT JUDGE
